DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10, 12, 14-21, 23 and 28-30 are allowed with the examiner’s amendment as follow:

EXAMINER AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Brian Rosenbloom on 10/26/2021.

Claim 29 has been amended as follows: 

29. (Currently Amended) A method performed by a network node, the method comprising: 
serving a first cell in a wireless network; 
reducing interference in a second cell caused by transmission of reference signals in the first cell, wherein reducing the interference comprises transmitting in the first cell a scheduling block using a time offset relative to a transmission of a scheduling block in the second cell, wherein the time offset is a fraction of a duration of an OFDM symbol; and
transmitting time offset information specifying the time offset, wherein the time offset is determined based on a total number of time offsets used in the wireless network  

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Examiner has given weight to each claimed preamble in the independent claims 
  	 	For claim 1, prior art Lim at Fig. 18c and [0228], 200b eNodeB, i.e. a network node, corresponding to ‘neighboring interfering cell’, i.e. a first cell, see Fig. 18a-18c, where interference in ‘serving cell’, i.e. a second cell, caused by transmission of subframe with control channel is reduced in Fig. 18c compared to interferences in Fig. 18a-18b; and see Fig. 9a and [0142], where subframe with control region (where control channel is mapped) includes CRS (cell-specific Reference Signal)
 	Prior art Charbit at [0068]-[0070] discloses frequency domain shift of CRS to reduce or minimize interference
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole
	Claims 12 and 29 are allowable based on the similar reasoning 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478